Case 2:21-cv-04920-CBM-AFM Document 3 Filed 06/17/21 Page 1 of 6 Page ID #:182




   1 Michael J. Bowe                       David M. Stein (# 198256)
     (pro hac vic application forthcoming) dstein@brownrudnick.com
   2 mbowe@brownrudnick.com                BROWN RUDNICK LLP
     Lauren Tabaksblat                     2211 Michelson Drive, 7th Floor
   3 (pro hac vic application forthcoming) Irvine, California 92612
     ltabaksblat@brownrudnick.com          Telephone: (949) 752-7100
   4 Danielle A. D’Aquila                  Facsimile: (949) 252-1514
     (pro hac vic application forthcoming)
   5 ddaquila@brownrudnick.com
     BROWN RUDNICK LLP
   6 7 Times Square
     New York, NY 10036
   7 Telephone: (212) 209-4800
     Facsimile: (212) 209-4801
   8
     Attorneys for Plaintiffs
   9
                            UNITED STATES DISTRICT COURT
  10                       CENTRAL DISTRICT OF CALIFORNIA
  11 SERENA FLEITES and JANE DOE                 CASE NO. 2:21-cv-4920
     NOS. 1 through 33,
  12                                             PLAINTIFFS’ NOTICE OF
                   Plaintiffs,                   PENDENCY OF OTHER ACTIONS
  13                                             OR PROCEEDINGS
                v.
  14
  15 MINDGEEK S.A.R.L. a foreign entity;
     MG FREESITES, LTD., a foreign
  16 entity; MINDGEEK USA
     INCORPORATED, a Delaware
  17 corporation; MG PREMIUM LTD, a
     foreign entity; RK HOLDINGS USA
  18 INC., a Florida corporation, MG
     GLOBAL ENTERTAINMENT INC., a
  19 Delaware corporation,
     TRAFFICJUNKY INC., a foreign
  20 entity; BERND BERGMAIR, a foreign
     individual; FERAS ANTOON, a
  21 foreign individual; DAVID
     TASSILLO, a foreign individual;
  22 COREY URMAN, a foreign individual;
     VISA INC., a Delaware corporation;
  23 COLBECK CAPITAL DOES 1-10; and
     BERGMAIR DOES 1-10.
  24
  25              Defendants.
  26
  27
  28

               PLAINTIFFS’ NOTICE OF PENDENCY OF OTHER ACTIONS OR PROCEEDINGS
Case 2:21-cv-04920-CBM-AFM Document 3 Filed 06/17/21 Page 2 of 6 Page ID #:183




   1        Plaintiffs Serena Fleites and Jane Doe Nos. 1 through 33 hereby file this Notice
   2 of Pendency of Other Actions or Proceedings under Central District of California Local
   3 Rule 83-1.4.
   4        1.      This case involves substantially the same subject matter as an action
   5 pending in the United States District Court for the Southern District of California
   6 brought by plaintiffs Jane Doe Nos. 1 through 50, inclusive individuals. That action is
   7 captioned Jane Doe Nos. 1 through 40 v. MG Freesites, Ltd. et al., Civil Action No.
   8 3:20-cv-02440-LSC, filed December 15, 2020 and as amended on April 1, 2021
   9 (“Southern District of California Action”).
  10        2.      Plaintiffs in the Southern District of California Action are represented by
  11 the following counsel:
  12        Brian M. Holm
  13        Holm Law Group, PC
  14        171 Saxony Road, Suite 203
  15        Encinitas, California 92024
  16        T: 858.433.2001
  17        brian@holmlawgroup.com
  18
  19        John J. O’Brien
  20        The O’Brien Law Firm, APLC
  21        1804 Garnet Ave., Suite 408
  22        San Diego, California 92109
  23        T: 619.535.5151
  24        john@theobrienlawfirm.com
  25
  26        Edward D. Chapin
  27        Cara W. Van Dorn
  28        Sanford Heisler Sharp, LLP
                                                  2
                 PLAINTIFFS’ NOTICE OF PENDENCY OF OTHER ACTIONS OR PROCEEDINGS
Case 2:21-cv-04920-CBM-AFM Document 3 Filed 06/17/21 Page 3 of 6 Page ID #:184




   1         655 W Broadway, Suite 1700
   2         San Diego, California 92101
   3         T: (619) 577-4253
   4         echapin2@sanfordheisler.com
   5         cvandorn@sanfordheisler.com
   6         3.    The Southern District of California Action is an action seeking damages
   7 and injunctive relief against defendants – (i) MG Freesites, Ltd., dba “Pornhub,” a
   8 foreign entity, (ii) MindGeek S.a.r.l., a foreign entity, (iii) MindGeek USA,
   9 Incorporated, a Delaware corporation; (iv) MG Billing US Corp., dba “Probiller.com,”
  10 a Delaware corporation, and (v) 9219-1568 Quebec, Inc., dba “MindGeek,” a foreign
  11 entity – based on allegations that defendants violated the Trafficking Victims Protection
  12 Reauthorization Act (“TVPRA”), specifically 18 U.S.C. § 1595, by financially
  13 benefiting from a sex trafficking venture in which plaintiffs were victims.
  14         4.    This case involves substantially the same subject matter as an action
  15 pending in the United States District Court for the Northern District of Alabama
  16 Western Division brought by Plaintiffs Jane Doe #1 and Jane Doe #2, on behalf of
  17 themselves and all others similarly situated. This action is captioned Doe. #1 et al., v.
  18 MG Freesites LTD et al., Civil Action No. 7:21-cv-00220-LSC, filed February 11, 2021
  19 (“Alabama Action”).
  20         5.    Plaintiffs in the Alabama Action are represented by the following counsel:
  21         Gregor Zarzaur
  22         The Zarzaur Law Firm
  23         2332 Second Avenue North
  24         Birmingham, Alabama 35203
  25         T: (205) 983-7985
  26         gregory@zarzaur.com
  27
  28         Joshua P. Hayes
                                                 3
                  PLAINTIFFS’ NOTICE OF PENDENCY OF OTHER ACTIONS OR PROCEEDINGS
Case 2:21-cv-04920-CBM-AFM Document 3 Filed 06/17/21 Page 4 of 6 Page ID #:185




   1       Prince Glover Hayes
   2       701 Mine Road
   3       Tuscaloosa, Alabama 35406
   4       T: (205) 345-1234
   5       jhayes@princelaw.net
   6
   7       Kimberly Lambert Adams
   8       Levin Papantonio Rafferty
   9       316 S. Baylen Street, Suite 600
  10       Pensacola, Florida 32502
  11       T: (850) 435-7056
  12       kadams@levinlaw.com
  13
  14       Briant Kent
  15       Gaateno D. Andrea
  16       Jill P. Roth
  17       M. Steward Ryan
  18       Alexandria MacMaster
  19       Laffey, Bucci & Kent, LLP
  20       1100 Ludlow Street, Suite 300
  21       Philadelphia, Pennsylvania 19107
  22       T: (215) 399-9255
  23       bkent@lbk-law.com
  24       gdandrea@lbk-law.com
  25       jroth@lbk-law.com
  26       sryan@lbk-law.com
  27       amacmaster@lbk-law.com
  28
                                              4
               PLAINTIFFS’ NOTICE OF PENDENCY OF OTHER ACTIONS OR PROCEEDINGS
Case 2:21-cv-04920-CBM-AFM Document 3 Filed 06/17/21 Page 5 of 6 Page ID #:186




   1         Benjamin W. Bull
   2         Peter A. Gentala
   3         Dani Bianculli Pinter
   4         Christen M. Price
   5         National Center On Sexual Exploitation
   6         1201 F Street NW, Suite 200
   7         Washington, D.C. 20004
   8         T: (202) 393-7245
   9         lawcenter@ncose.com
  10
  11         Kevin Dooley Kent
  12         Mark B. Schoeller
  13         Joseph W. Jesiolowski
  14         Conrad O’Brien PC
  15         Louis C. Bechtle
  16         Centre Square West Tower
  17         1500 Market Street, Suite 3900
  18         Philadelphia, Pennsylvania 19102
  19         T: (215) 864-9600
  20         kkent@conradobrien.com
  21         mschoeller@conradobrien.com
  22         jjeisolowski@conradobrien.com
  23         lbechtle@conradobrien.com
  24         6.     The Alabama Action is a class action seeking damages and injunctive
  25 relief against defendants – (i) MG Freesites, Ltd., d/b/a “Pornhub”, a foreign entity, (ii)
  26 MG Freesites II Ltd., a foreign entity, (iii) MindGeek S.A.R.L., a foreign entity, (iv)
  27 MindGeek USA, Incorporated, a Delaware corporation, (v) MG CY Holdings Ltd., a
  28 foreign entity, (vi) MindGeek Content RT Limited, a foreign entity, (vii) 9219-1568
                                             5
                  PLAINTIFFS’ NOTICE OF PENDENCY OF OTHER ACTIONS OR PROCEEDINGS
Case 2:21-cv-04920-CBM-AFM Document 3 Filed 06/17/21 Page 6 of 6 Page ID #:187




   1 Quebec Inc. d/b/a MindGeek, a foreign entity, and (viii) MG Billing Ltd., a foreign
   2 entity – based on allegations that defendants violated the TVPRA, specifically 18
   3 U.S.C. §§ 1591 and 1595, among other laws, by financially benefiting from, or
   4 otherwise participating in, a sex trafficking venture in which plaintiffs and members of
   5 the class were victims. Further, plaintiffs allege that the defendants violated 18 U.S.C.
   6 §§ 2252 and 2252A by knowingly receiving, possessing, and distributing child
   7 pornography on behalf of a purported class defined as: “[a]ll persons, who were
   8 eighteen years of age at the time they were depicted in any video or image, (1) in any
   9 commercial sex act as defined under 18 U.S.C. §§ 1591 and 1595, or (2) in any child
  10 pornography as defined under 18 U.S.C. § 2252A, that has been made available for
  11 viewing on any website owned or operated by the Defendants.” Compl. ¶ 139, Dkt. #1,
  12 Doe. #1 et al., v. MG Freesites LTD et al., Civil Action No. 7:21-cv-00220-LSC (N.D.
  13 Ala. 2021).
  14                                       Respectfully submitted,
  15 DATED: June 17, 2021                  BROWN RUDNICK LLP
  16
  17                                       By: /s/ Michael J. Bowe
                                               Michael J. Bowe
  18
                                               (pro hac vice application forthcoming)
  19
  20                                            Attorney for Plaintiffs

  21
  22
  23
  24
  25
  26
  27
  28
                                                 6
                 PLAINTIFFS’ NOTICE OF PENDENCY OF OTHER ACTIONS OR PROCEEDINGS
